                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                       ENTERED
                              UNITED STATES DISTRICT COURT                         October 11, 2018
                               SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

CARLOS VILLARREAL CANTU,                          §
                                                  §
         Plaintiff,                               §
VS.                                               §   CIVIL ACTION NO. 1:05-CV-00170
                                                  §
TEXANA RICE, INC,                                 §
                                                  §
         Defendant.                               §

                                           ORDER

         On September 25, 2018, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 66). No party has filed any objection. Where no party objects to the

Magistrate Judge’s Report and Recommendation, the Court need not perform a de novo review,

but need perform only a plain-error review. Quinn v. Guerrero, 863 F.3d 353, 358 (5th Cir.

2017).

         After reviewing the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation. Accordingly, it is:

         ORDERED that Plaintiff Carlos Villarreal Cantu’s claims are DISMISSED with

prejudice.

         SIGNED this 11th day of October, 2018.


                                                  _________________________________
                                                  Fernando Rodriguez, Jr.
                                                  United States District Judge




1/1
